Citation Nr: 1702747	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  12-16 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for headaches and light-headedness, to include as due to residuals of Persian Gulf War immunizations.

2. Entitlement to service connection for fatigue, memory loss, and confusion or disorientation, to include as due to residuals of Persian Gulf War immunizations.

3. Entitlement to service connection for somatic arthralgia (joint pain), to include as due to residuals of Persian Gulf War immunizations.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1986 to September 1991.  He served during the Persian Gulf War and in peacetime.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Board previously considered this claim in November 2014, at which time it was remanded for additional development.  With regard to the issues being decided, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the issue of service connection for chronic diarrhea (irritable bowel syndrome) was granted by the RO in June 2015.  That award constitutes a full grant of the disability sought, and that appeal has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

It is additionally noted that the Veteran withdrew his claim for entitlement to service connection for migraine headaches in a July 2011 statement in support of claim.  Generalized headache, however, remain a component of the instant appeal.

The Veteran testified before the undersigned Veterans Law Judge in a September 2012 videoconference hearing.  A transcript from the hearing was associated with the claims file and reviewed.  Moreover, the Veteran had an informal conference with a decision review officer, in lieu of a formal RO hearing, in June 2011.  The conference notes are of record.

The issues on appeal have been rephrased to better reflect the state of the record.


FINDINGS OF FACT

1. The competent and probative evidence shows that headaches and light-headedness are symptoms of the Veteran's sinusitis disability, for which the RO granted service connection in a June 2015 rating decision.  An award of separate disability ratings would constitute pyramiding.

2. The competent and probative evidence shows that fatigue, memory loss, and confusion or disorientation are symptoms of service-connected posttraumatic stress disorder (PTSD) and are considered by the rating code for that disability.  An award of separate disability ratings would constitute pyramiding.

3. The competent and probative evidence shows that the Veteran's somatic arthralgia (joint pain) is at least as likely as not (50 percent or greater probability) proximately due to or the result of his service-connected PTSD symptoms





CONCLUSIONS OF LAW

1. Service connection for headaches and light-headedness, as distinct and separate disabilities, is dismissed as moot.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.14, 4.97, Diagnostic Code (DC) 6513 (2016).

2. Service connection for fatigue, memory loss, and confusion or disorientation, as distinct and separate disabilities, is dismissed as moot.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.14, 4.130, DC 9411 (2016).

3. The criteria for service connection for somatic arthralgia (joint pain), secondary to PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for headaches, light-headedness, fatigue, memory loss, confusion or disorientation, and arthralgia (joint pain) as due to residuals of Persian Gulf War immunizations.  After reviewing the pertinent medical and lay evidence of record, the Board grants the claim of service connection for somatic arthralgia as secondary to the Veteran's service-connected PTSD.  The Board dismisses the claims related to the remaining contentions.  The reasons for this decision follow.

As a preliminary matter, the Board notes that the Veteran originally claimed entitlement to service connection due to immunizations received during service.  However, this theory of entitlement is rendered moot by the evidence that the symptoms he claimed are service-connected as part of his PTSD and sinusitis disabilities.



I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A. Duty to Notify

In March 2011, the RO sent a letter to the Veteran providing notice that satisfied the requirements of the VCAA.  The notice was made prior to a decision on his claim.  No additional notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

B. Duty to Assist

Next, VA has a duty to assist the Veteran in the development of claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A(b)-(d); 38 C.F.R. § 3.159(c).

All available, pertinent, identified medical records have been obtained and considered.  In May 2015, VA informed the Veteran that his active duty inpatient clinical records from Hill Air Force Base in 1991 were unobtainable.  

VA provided examinations and medical opinions dated in March 2015 and July 2016.  The examinations were thorough and detailed, and the opinions considered all relevant evidence and provided rationales for conclusions.  The Board finds that the examinations are adequate and further notes that its decisions are based on the entirety of the evidence, not on single VA examinations.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Dismissal for Mootness

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

A.  Headaches and Light-headedness

The Veteran's claim of entitlement to service connection for headaches and light-headedness is moot, because they are symptoms of sinusitis that have now been considered in rating of that service-connected disability.  See June 2015 Rating Decision.

The Veteran has complained of severe headaches since service in approximately 1991.  See, e.g., July 2016 VA Examination; Mar. 2015 VA Examination; Sept. 2012 Transcript of Hearing.  A VA examiner found that the Veteran's headache was a symptom attributable to chronic sinusitis, and that he has had nonincapacitating episodes of sinusitis characterized by headaches and pain, among other symptoms.  See Mar. 2015 VA Examination.  Moreover, the examiner found that the Veteran's light-headedness is a symptom associated with his headache.  See id.  No other clinical evidence identifies distinct accounting for these symptoms (and the Board notes a claim for migraines was previously withdrawn and not presently on appeal).  Thus, the weight of the competent evidence indicates that the Veteran's headaches with light-headedness are not a separate and distinct disability but instead a symptom of his service-connected sinusitis.  Indeed, this finding is consistent with his reports of experiencing these headaches since service.

In June 2015, the RO issued a rating decision adding headaches to service-connected sinusitis, effectively granting service connection for those symptoms.  The rating code for sinusitis considers the disabling effects of sinus headaches.  See 38 C.F.R. § 4.97, Diagnostic Code (DC) 6513.  Because headaches are considered by this diagnostic code, granting separate disability ratings would constitute impermissible pyramiding.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14.  As headaches are now considered part of the sinusitis disability, the claim for service connection for headaches, and associated light-headedness, is moot.  See Grantham, 114 F.3d at 1156.

Again, the Board acknowledges that the Veteran was diagnosed with migraines.  See Mar. 2015 VA Examination.  However, in a July 2011 statement, he withdrew his claim for entitlement to service connection for migraine headaches, prior to substantiating an appeal to the Board.  Therefore, although migraine is considered a distinct disability from sinusitis, the claim for migraines is not properly before the Board at this time.

B.  Fatigue, Memory Loss, and Confusion or Disorientation

The Veteran's claim of entitlement to service connection for fatigue, memory loss, and confusion or disorientation is moot because they are symptoms of PTSD, and those should be rated with his service-connected PTSD.  See June 2015 Rating Decision.

The Veteran has complained of fatigue, memory loss, and confusion or disorientation since service in approximately 1991.  See, e.g., July 2016 VA Examination; Mar. 2015 VA Examination; Sept. 2012 Transcript of Hearing.  The March 2015 VA examination report indicates that the Veteran did not meet the criteria for diagnosis with fatigue syndrome; rather, the Veteran's daily fatigue was attributed to sleep apnea and PTSD-associated nightmares.  Moreover, the examination did not state that the Veteran's memory loss, confusion, or disorientation are distinct disabilities.  Based on the May 2015 and July 2016 VA examinations, it can be concluded that the Veteran's fatigue, memory loss, and confusion or disorientation are not separate and distinct disabilities but instead symptoms of his service-connected PTSD.  This finding is consistent with his reports of experiencing these symptoms since service.

In June 2015, the RO issued a rating decision granting service connection for PTSD and considered the symptoms of fatigue, memory loss, and confusion or disorientation in evaluating that disability.  The rating code for PTSD considers symptoms such as fatigue, memory loss, and confusion or disorientation.  See 38 C.F.R. § 4.130, DC 9411.  Because such symptoms are considered by this diagnostic code, granting service connection and separate disability ratings for fatigue, memory loss, and confusion or disorientation would constitute impermissible pyramiding.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14.  As fatigue, memory loss, and confusion or disorientation should be considered part of the PTSD disability, the claim for service connection for fatigue, memory loss, and confusion or disorientation is moot.  See Grantham, 114 F.3d at 1156.

III.  Service Connection: Somatic Arthralgia (Joint Pain)

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. at 448-49; 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the evidence shows that the Veteran had arthralgia (joint pain) throughout the period on appeal.  See Mar. 2015 VA Examination.  The March 2015 VA examiner also noted that this somatic arthralgia is at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected PTSD symptoms.  Therefore, service connection may be granted on a secondary basis for the Veteran's somatic arthralgia because the somatic arthralgia was proximately due to the Veteran's service-connected PTSD.


ORDER

The issue of entitlement to service connection for headaches and light-headedness is moot and therefore dismissed.

The issue of entitlement to service connection for fatigue, memory loss, and confusion or disorientation is moot and therefore dismissed.

Service connection for somatic arthralgia (joint pain) as secondary to PTSD is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


